I am unable to agree with the majority in affirming the issuance of the injunction. Instead, I concur in the dissenting opinion of Judge Beals and in that portion of Judge Steinert's, holding that, because of the force and threats of violence, the picketing was not peaceful and thus illegal.
The only reason that people approaching the mill were not severely injured was that they retreated in *Page 537 
the face of threats which were well supported with means to enforce them. It is clear to me that the intimidation present in this case amounted to violence. Certainly, it is not necessary that property be destroyed or that individuals be injured or killed before courts hold that violence was present in any case.
The judgment should be reversed.